Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered January 6, 1988, convicting him of criminal possession of stolen property in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Any issue of law with respect to the defendant’s argument that the sentence imposed on him was so disproportionate to his offense as to violate constitutional limitations (see, US Const 8th Amend; NY Const, art I, § 5; see generally, People v Broadie, 37 NY2d 100, cert denied 423 US 950) has not been preserved for appellate review (see, e.g., People v Mateo, 144 *510AD2d 388). In any event, the contention is without merit. The sentence imposed was the minimum sentence for a second felony offender and appropriate under all the circumstances of this case. Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.